DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17 and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows. 
Claim 17 [and similarly claim 18] defines a “computer readable storage medium” embodying functional descriptive material (i.e., a computer program [see page 18 of Applicant’s originally filed disclosure]).  However, the claim does not define a “non-transitory computer-readable medium” and is thus non-statutory for that reason (i.e., When functional descriptive material is recorded on some non-transitory computer-readable medium, it becomes structurally and functionally interrelated to the non-transitory medium and will be statutory in most cases - http://www.uspto.gov/patents/law/notices/101_crm_20100127.pdf ).  Therefore the Examiner suggests “A computer readable storage medium” in each of claims 17 and 18 at line 1 to be -- A non-transitory computer readable storage medium --.

Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-10, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (Jixu Chen and Qiang Ji, “3D gaze estimation with a single camera without IR illumination,” 2008 19th International Conference on Pattern Recognition, 2008, pp. 1-4, doi: 10.1109/ICPR.2008.4761343), hereinafter Chen, in view of Ebisawa (U.S. PGPB 2007/0279590). 
Regarding claim 1, Chen teaches a sight line detection method, comprising: receiving an image of a user taken by a camera (frontal face image, Fig. 2(a), Page 2/4; pupil center manually labelled due to it is not clear in the camera and the facial feature tracking result shown in Fig. 4 indicating a face image taken by a camera, Section 4 – Experiment result); acquiring a plurality of face feature points according to the image of the user (six rigid face points extracted by a facial feature tracking algorithm applied to a frontal face image, Fig. 2(a), Page 2/4, Section 2.1.1); calculating an eye center position and a pupil position according to the plurality of face feature points (eye middle point M estimated from facial feature points, Page 2/4, Section 2.1.2, lines 5-7; eyeball center calculated using the eye middle point M estimated from facial feature points, Page 3/4, Section 2.1.3; pupil position calculated using eyeball center obtained from facial feature points, Page 3/4, Section 2.1.4); obtaining an eye sight line based on the eye center position and the pupil position (visual axis obtained given pupil center P and corneal 0 [calculated using eye middle point, eyeball center, and pupil center], Fig1. and Fig. 3, Section 2.1.5), and obtaining a camera sight line based on the pupil position and a position of the camera (line Vpi going through pupil position Pi and camera center, Fig. 3, Section 3, Paragraph 4).
Chen teaches all the elements teaches all of the elements of the current invention as stated above, but fails to disclose determining whether the eye sight line coincides with the camera sight line, and in a case where the eye sight line coincides with the camera sight line, performing a sight line detection by using the eye sight line coincided with the camera sight line as a reference line.
Ebisawa teaches a sight line detection method comprising determining whether the eye sight line coincides with the camera sight line (line-of-sight vector coincides with camera-pupil vector when eye is directed to the camera [gazing at the camera], Fig. 23(b), Paragraph 0229, lines 6-13), and in a case where the eye sight line coincides with the camera sight line, performing a sight line detection by using the eye sight line coincided with the camera sight line as a reference line (line-of-sight vector defined by a deviated angle from the camera-pupil vector, Page 36/40, Paragraph 0220, lines 2-13, Paragraph 229, lines 6-13; line-of-sight detection based on calculating the deviated angle, Paragraphs 25-28 and 0052).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen’s method using Ebisawa’s teachings by including line-of-sight detection using deviated angle from camera sight line to Chen’s gaze estimation in order to improve the precision of gaze detection (EBisawa, Paragraphs 0052-0053).
0 [calculated using eye middle point, eyeball center, and pupil center], Fig1. and Fig. 3, Section 2.1.5); determining a deviation of the eye sight line of the user from the reference line as a sight line detection result (Ebisawa, line-of-sight vector defined by the deviation from the camera-pupil vector using an angle, Page 36/40, Paragraph 0220, lines 2-13, Paragraph 229, lines 6-13; Ebisawa, line-of-sight detection based on calculating the deviated angle, Paragraphs 25-28 and 0052).



Regarding claim 9, the combination of Chen in view of Ebisawa teaches the sight line detection method as claimed in claim 8, wherein the preset content comprises at least one of an image or a video (Ebisawa, image selectively displayed indicating the preset content of image, Paragraph 0239).

Regarding claim 10, the discussions are addressed with regard to claim 1 respectively.  Further, Chen discloses a camera configured to take an image of a user (pupil center manually labelled due to it is not clear in the camera and the facial feature tracking result shown in Fig. 4 indicating a face image taken by a camera, Section 4 – Experiment result). Chen however fails to explicitly disclose a memory and controller to execute the instructions.  
Ebisawa discloses a sight line detection device, comprising: a memory having instructions stored therein (storage device 26, Fig. 2, Paragraph 0119); and a controller connected to the camera and configured to execute the instructions to perform the sight line detection method (camera connected to a processing unit CPU, Paragraph 0117; computer processor CPU executing the program(s) stored in the storage device RAM, Paragraphs 0114 and 0119; camera discussions as well here in this instance, Paragraphs 0115 and 0120).


Regarding claim 15, the rationale provided in the rejection of claim 7 is incorporated herein. Further, Ebisawa discloses a controller configured to execute the instructions to perform the sight line detection method (Ebisawa, computer processor CPU executing the program(s) stored in the storage device RAM, Paragraphs 0114 and 0119).

Regarding claim 16, the combination of Chen in view of Ebisawa teaches the sight line detection device as claimed in claim 15, further comprising: a display connected to the controller (Ebisawa, Paragraphs 0119 and 0238), wherein the controller is further configured to control the display to display preset content in response to the deviation being less than or equal to a preset threshold (Ebisawa, image selectively displayed accordingly in a direction of two eyes focusing on the display, Paragraph 0239).

As to claims 17 and 18, the claims are the corresponding computer readable storage medium to claims 1 and 8, respectively.  The discussions are addressed with regard to claims 1 and 8.  Ebisawa further discloses a computer readable storage medium having a computer program stored thereon that, when executed by a processor, implements the sight line 

As to claim 19 and 20, the claims is the corresponding computer device to claims 1 and 8, respectively. Ebisawa further discloses a computer device comprising a memory and a processor, the memory storing a computer program executable by the processor, the processor is configured to implement the sight line detection method when executing the computer program (Ebisawa, a calculation means for executing the steps of detecting line-of-sight, Paragraphs 0036-0040; Ebisawa, computer processor CPU executing the program(s) stored in the storage device RAM, Fig. 2, Paragraphs 0114 and 0119).

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Ebisawa as applied to claim 1 above, and further in view of Uchiumi et al. (JP201190702, the English translation attached in Office Action), hereinafter Uchiumi.
Regarding claim 2, the combination of Chen in view of Ebisawa teaches the sight line detection method as claimed in claim 1, wherein performing a feature point detection on the face image to obtain the plurality of face feature points (Chen, six rigid face points extracted by a facial feature tracking algorithm applied to a frontal face image, Fig. 2(a), Page 2/4, Section 2.1.1). However, the combination of Chen in view of Ebisawa fails to explicitly disclose wherein 
Uchiumi teaches a sight line detection method wherein acquiring a plurality of face feature points according to the image of the user comprises: performing a face recognition on the image of the user to obtain a face image (face detection first performed on an image including a human face before gaze estimation, Page 2/25, Paragraph 13, Page 7/25, Paragraphs 3-6; face feature points extracted following face detection, Page 8/25, Paragraphs 4-6).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Chen, as modified by Ebisawa, using Uchiumi’s teachings by including face recognition to Chen’s [as modified by Ebisaw] gaze estimation method in order to track the facial feature points more accurately and further improve the gaze estimation (Uchiumi, Page 3/25, Paragraph 10; Page 6/25, Paragraphs 11-13).

Regarding claim 11, the combination of Chen in view of Ebisawa, further in view of Uchiumi, teaches the sight line detection device according to claim 10, wherein the controller is further configured to: perform a face recognition on the image of the user to obtain a face image (Uchiumi, face detection first performed on an image including a human face before gaze estimation, Page 2/25, Paragraph 13, Page 7/25, Paragraphs 3-6; face feature points extracted following face detection, Page 8/25, Paragraphs 4-6) and perform a feature point detection on the face image to obtain the plurality of face feature points (Chen, six rigid face points . 

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Chen and Ebisawa in view of Uchiumi as applied to claim 2 above, and further in view of Nam et al. (Pak II Nam, Risong Jin, Peter Peer, “Robust eye localization by combining classification and regression methods”, International Scholarly Research Notices, Vol. 2014, Article ID 804291, 2014), hereinafter Nam.
Regarding claim 3, the combination of Chen and Ebisawa in view of Uchiumi teach the sight line detection method as claimed in claim 2, wherein calculating an eye center position and a pupil position according to the plurality of face feature points comprises: detecting the pupil position according to the plurality of face feature points (Chen, pupil position calculated using eyeball center obtained from facial feature points, Page 3/4, Section 2.1.4). However, the combination of Chen and Ebisawa in view of Uchiumi fails to disclose detecting the eye center position using a preset regression classifier according to the plurality of face feature points.
Nam teaches detecting the eye center position using a preset regression classifier according to the plurality of face feature points (estimation of eye center position based on eye localization using shape regression, Fig. 7, Section 2.3.; Section 2.3.3., Paragraph 3).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Chen, as modified by Ebisawa and Uchiumi’s, using Nam’s teachings by including regression classifier to Chen’s [as modified by Ebisawa and Uchiumi] gaze estimation method in order to estimate an accurate eye center 

Regarding claim 4, the combination of Chen and Ebisawa in view of Uchiumi, further in view of Nam teaches the sight line detection method as claimed in claim 3, wherein obtaining an eye sight line based on the eye center position and the pupil position, and obtaining a camera sight line based on the pupil position and a position of the camera comprises: -22-B200.0924US1 converting two-dimensional coordinates of the eye center position and the pupil position into three-dimensional coordinates (Chen, 2D eye middle point m corresponding to eye center is converted to 3D point M, Section 2.1.2, Paragraphs 2-4, equation 2; Chen, 2D pupil position is converted into 3D pupil position, Section 2.1.4, equation 5); calculating a first eye feature point (Chen, eyeball center C, Section 2.1.3), a second eye feature point (Chen, cornel center C0, Section 2.1.5), and a pupil feature point (Chen, pupil center P, Section 2.1.4) using a preset three-dimensional eyeball model (Chen, 3D eye model, Fig. 1 and Fig. 3) according to the three-dimensional coordinates of the eye center position and the pupil position (Chen, eyeball center C, pupil center P, and cornel center C0 calculated based on 3D eye model according to 3D eye middle point and 3D pupil center, Sections 2.1.3 - 2.1.5); obtaining the eye sight line based on the second eye feature point and the pupil feature point (Chen, visual axis obtained given pupil center P and corneal center C0, Fig1. and Fig. 3, Section 2.1.5); and obtaining the camera sight line based on the pupil feature point and a camera center point representing the position of the camera (Chen, line Vpi going through pupil position Pi and camera center, Fig. 3, Section 3, Paragraph 4).


Regarding claim 6, the combination of Chen and Ebisawa in view of Uchiumi, further in view of Nam teaches the sight line detection method according to claim 4, wherein after converting two-dimensional coordinates of the eye center position and the pupil position into three-dimensional coordinates, and before calculating a first eye feature point, a second eye feature point, and a pupil feature point using a preset three-dimensional eyeball model according to the three-dimensional coordinates of the eye center position and the pupil position, the sight line detection method further comprises: calculating an attitude angle of the user's head relative to the camera according to the two-dimensional coordinates of the plurality of face feature points, the eye center position and the pupil position (Chen, face pose angle estimated using 3D face model which defines a rotation matrix representing attitude angle of head, Section 2.1.1); wherein calculating a first eye feature point, a second eye feature point, and a pupil feature point using a preset three-dimensional eyeball model according to 0 calculated based on 3D eye model according to 3D eye middle point, 3D pupil center, and attitude angle, Sections 2.1.3 - 2.1.5).

Claims 12 -14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Ebisawa as applied to claim 10 above, and further in view of Nam.
Regarding claim 12, the combination of Chen in view of Ebisawa teaches the sight line detection device as claimed in claim 10, wherein the controller is further configured to detect the pupil position according to the plurality of face feature points (Chen, pupil position calculated using eyeball center obtained from facial feature points, Page 3/4, Section 2.1.4). However, the combination of Chen in view of Ebisawa fails to disclose detecting the eye center position using a preset regression classifier according to the plurality of face feature points.
Nam teaches detecting the eye center position using a preset regression classifier according to the plurality of face feature points (estimation of eye center position based on eye localization using shape regression, Fig. 7, Section 2.3.; Section 2.3.3., Paragraph 3).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Chen, as modified by Ebisawa, 

Regarding claim 13, the combination of Chen in view of Ebisawa, further in view of Nam teaches the sight line detection device as claimed in claim 12, wherein the controller is further configured to: convert two-dimensional coordinates of the eye center position and the pupil position into three-dimensional coordinates (Chen, 2D eye middle point m corresponding to eye center is converted to 3D point M, Section 2.1.2, Paragraphs 2-4, equation 2; Chen, 2D pupil position is converted into 3D pupil position, Section 2.1.4, equation 5); calculate a first eye feature point (Chen, eyeball center C, Section 2.1.3), a second eye feature point (Chen, cornel center C0, Section 2.1.5), and a pupil feature point (Chen, pupil center P, Section 2.1.5)  using a preset three-dimensional eyeball model (Chen, 3D eye model, Fig. 1 and Fig. 3) according to the three-dimensional coordinates of the eye center position and the pupil position (Chen, eyeball center C, pupil center P, and cornel center C0 calculated based on 3D eye model according to 3D eye middle point and 3D pupil center, Sections 2.1.3 - 2.1.5); obtain the eye sight line based on the second eye feature point and the pupil feature point (Chen, visual axis obtained given pupil center P and corneal center C0, Fig1. and Fig. 3, Section 2.1.5); and obtain the camera sight line based on the pupil feature point and a camera center point representing the position of the camera (Chen, line Vpi going through pupil position Pi and camera center, Fig. 3, Section 3, Paragraph 4).

.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wang et al. (Kang Wang and Qiang Ji, "Real Time Eye Gaze Tracking with 3D Deformable Eye-Face Model," 2017 IEEE International Conference on Computer Vision (ICCV), 2017, pp. 1003-1011, doi: 10.1109/ICCV.2017.114) teach a 3D eye-face model-based gaze estimation where 3D eye gaze can be effectively estimated from 2D facial landmarks, but without teaching determining whether the eye sight line coincides with the camera sight line. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLI ZHANG whose telephone number is (571)272-1833. The examiner can normally be reached Monday-Friday 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/X.Z./Examiner, Art Unit 2661                                                                                                                                                                                                        

/VINCENT RUDOLPH/Supervisory Patent Examiner, Art Unit 2661